DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on June 27, 2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102 - Anticipation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Von Falkenhausen (WO 01/37813). 


    PNG
    media_image1.png
    499
    519
    media_image1.png
    Greyscale
Von Falkenhausen teaches a multilayer preparation for controlled, pulsed release of active substances (Title). The preparation comprises at least four layers and that at least two of said layers do not contain any active substance A (Abstract, Claim 1). The layers containing no active ingredient are designed to slowly disintegrate (Claim 2), while the layers containing active ingredient are designed to rapidly disintegrate (Claim 3). The ends of the dosage are water impermeable (Claim 5). The dosage is designed to be cylinder shaped (Claim 6) or rectangular (Fig.4a, 4b). The preparation is in the form of a tablet or lozenge (Claim 15). 
Dark regions are drug-containing layers (1) and light regions contain no drug (2). 
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Von Falkenhausen (WO01/37813). 
Von Falkenhausen teaches a multilayer preparation for controlled, pulsed release of active substances (Title). The preparation comprises at least four layers and at least two of said layers do not contain any active substance (Abstract, Claim 1). The layers containing no active ingredient are designed to slowly disintegrate (Claim 2), while the layers containing active ingredient are designed to rapidly disintegrate (Claim 3). The ends of the dosage are water impermeable (Claim 5). The dosage is designed to be cylinder shaped (Claim 6) or rectangular (Fig.4a, 4b). The drug containing layers may contain multiple drugs (Claim 11). The preparation may take the form of a tablet or lozenge (Claim 15). 
It would have been prima facie obvious to modify the solubility of and/or thickness of the non-drug containing regions in order to control the release of the active agents contained in the dosage. 

Conclusion
No claims are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612